                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ST. LUKE’S HEALTH NETWORK, INC. d/b/a
 ST. LUKE’S UNIVERSITY HEALTH
 NETWORK, et al.,

                        Plaintiffs,                                 CIVIL ACTION
                                                                     NO. 18-2157
         v.


 LANCASTER GENERAL HOSPITAL, et al.,

                        Defendants.


                                      MEMORANDUM

SCHMEHL, J. /s/ JLS                                               SEPTEMBER 12, 2019

       The Racketeer Influenced & Corrupt Organization Act (“RICO”), enacted in 1970

as Title IX of the Organized Crime Control Act of 1970, and codified at 18 U.S.C. §§ 1961-

1968, provides both criminal and civil remedies. The case before us focuses solely on the

civil remedies set forth in 18 U.S.C. § 1964(a), (b), and (c). Plaintiffs St. Luke’s Health

Network, Inc., Saint Luke’s Hospital of Bethlehem, Pennsylvania, St. Luke’s Quakertown

Hospital, Carbon-Schuylkill Community Hospital, and Blue Mountain Hospital

(“Plaintiffs”) allege that Defendants Lancaster General Hospital, Lancaster General

Health, University of Pennsylvania Health System, Trustees of the University of

Pennsylvania, John Doe 1, and John Doe 2 conspired to defraud the Tobacco Settlement

Act’s Extraordinary Expense Program which was created for hospitals in Pennsylvania

providing charity care to its neediest citizens. The issue is whether Plaintiffs can recover

from Defendants under civil RICO. Because the causal link between the the alleged

predicate wrong and the harm is too attenuated, Plaintiffs have no civil RICO claim against
Defendants. As the RICO claims against Defendants are dismissed, we also decline to

exercise supplemental jurisdiction over Plaintiffs pendent state law claims. Plaintiffs may

refile in the appropriate state court.

I.      FACTS ALLEGED

        In 1998, Pennsylvania and 45 other states entered into a master settlement

agreement which released certain cigarette manufacturers from specific claims for over 25

years. (ECF Docket No. 1, ¶ 24.) These funds were to be distributed to these states to

cover the tobacco-related health care costs incurred following the settlement. (Id.) In 2001,

the Pennsylvania General Assembly enacted the Tobacco Settlement Act, P.L. 755, No.

77, as amended, 35 PA. CONS. STAT. § 5701.101 et seq. (“the Act”), which allocated the

tobacco settlement funds to hospitals providing charity care to Pennsylvania’s neediest

citizens. (Id. at ¶ 25.) The Act established two programs to allocate the funds: (1) the

Hospital Uncompensated Care Program (“the UC Program”); and (2) the Hospital

Extraordinary Expenses Program (“the EE Program”). (Id. at ¶ 26.) The UC Program

compensates hospitals that meet certain statutory criteria, and the EE Program makes funds

available to hospitals that do not receive funding under the UC Program. (Id. at ¶¶ 27-28.)

        As this case involves only the EE Program, we will focus on its procedures. The

EE Program reimburses hospitals that do not receive funding under the UC Program for

“extraordinary expenses” incurred when they treat patients without health insurance. (Id.

at ¶ 28.) “Extraordinary expenses” is defined as “the cost of hospital inpatient services

provided to an uninsured patient which exceeds twice the hospital’s average cost per stay

for all patients.” (Id.) (citing 35 PA. CONS. STAT. § 5701.1102.) The Act also specifies

how EE Program funds are distributed to participating hospitals, which shall equal the




                                             2
lesser of: “(1) the hospital’s extraordinary expenses or (2) the prorated amount of each

hospital’s percentage of extraordinary expense costs as compared to all eligible hospitals’

extraordinary expense costs, as applied to the total funds available in the Hospital

Extraordinary Expense Program for the fiscal year.” (Id. at ¶ 29.) (citing 35 PA. CONS.

STAT. § 5701.1105(d)). To apply for these funds, participating hospitals must submit their

extraordinary expense data through an Internet portal to the Pennsylvania Health Care Cost

Containment Council (“the PHC4 or “the Council”). (Id. at ¶ 30.) The claims are submitted

on a quarterly basis and may be adjusted for accuracy 18 months after the final quarterly

submission for a given fiscal year. (Id.) Under the Act, hospitals are prohibited from:

submitting invalid or overstated extraordinary expense claims; being compensated for

invalid or overstated extraordinary expense claims; and receiving more money from the

EE Program than the hospital is entitled to receive. (Id. at ¶ 31.) The Act also restricts

payments to participating hospitals exceeding the aggregate cost of services to patients with

extraordinary expenses. 1 (Id.)

         Overseeing the EE Program are the Pennsylvania Department of Human Services—

formerly the Department of Public Welfare (collectively “the Department”)—and the

Pennsylvania Auditor General. (Id. at ¶ 32.) After a claim is submitted, the Department




1
  During Fiscal Years 2010 through 2012, the extraordinary expenses claims by participating hospitals
exceeded the total funds available under the EE Program. (ECF Docket No. 1 at ¶ 34.) As the EE Program
was “oversubscribed,” if a participating hospital provided inflated or invalid claims, that hospital would
receive a higher proportion of EE Program funds to the detriment of the other participating hospitals. (Id. at
¶ 35.) From Fiscal Years 2010 through 2012, the Department made $32.5 million worth of payments to
Pennsylvania hospitals under the EE Program. (Id. at ¶ 36.) Specifically, in 2010, 70 hospitals participated
in the EE Program: DHS paid $13.3 million worth of claims; 16 hospitals were overpaid a total of $5.6
million; and 54 hospitals were underpaid a total of $4.7 million. (Id. at ¶ 40.) In 2011, 68 hospitals
participated in the EE Program: DHS paid $10.9 million worth of claims; 22 hospitals were overpaid a total
of $2.8 million; and 46 hospitals were underpaid a total $1.9 million. (Id.) And in 2012, 66 hospitals
participated in the EE Program: DHS paid $8.5 million worth of claims; 18 hospitals were overpaid a total
of $2.1 million; and 48 hospitals were underpaid a total of $2.1 million. (Id.)


                                                      3
allocates the EE Program funds and the Auditor General then reviews the accuracy of the

claims and allocations. (Id.) In some past fiscal years, the Department has used the results

of the Auditor General’s report to claw back and redistribute funds that were incorrectly

overpaid to participating hospitals. (Id.) However, the Department ended this practice in

2014. (Id. at 83.) In May 2014, the Auditor General’s report on Fiscal Year 2010

announced that the Department would no longer require hospitals that were overpaid

during Fiscal Years 2010 to 2012 to pay back the overpayments for reallocation to hospitals

that were underpaid. (Id.) While the Auditor General made this announcement, the

Department did not definitively decide that it would not require such reallocations until

around 2016. (Id.) As the Auditor General conducted audits several years after funds were

initially distributed to the requesting hospitals, many hospitals were unaware of the

underpayments or overpayments. (Id. at ¶ 84.) For example, hospitals that were overpaid

in Fiscal Year 2008 were not required to pay back the overpayments until January 2011,

and hospitals that were overpaid in Fiscal Year 2009 were not required to pay back the

overpayments until June 2012.       (Id.)   Given the latency period between hospitals’

extraordinary expense claims, the Auditor General’s report, and the requirement the

hospitals pay back the overpayments, hospitals were unaware “whether they were

underpaid or overpaid, and whether other hospitals including Lancaster General Hospital

were overpaid, in any given Fiscal Year until after the release of the audit report for the

particular Fiscal Year.” (Id.)

       After the May 2014 report discontinuing the Department’s claw back procedures,

Plaintiffs “demanded that Defendants pay them their pro rata share of the amount by which

Lancaster General was overpaid, and by which Plaintiffs were underpaid.” Defendants




                                             4
rejected this request. (Id. at ¶¶ 87-88.) Yet, according to Plaintiffs, Defendants misled

Plaintiffs “into believing that Lancaster General had no intention of retaining any overpaid

funds for Fiscal Years 2010 to 2012, and that Lancaster General would instead pay those

funds back to Plaintiffs and the Plaintiff Class once the Auditor General completed its audit

of the relevant fiscal year.” (Id. at ¶ 92.) Defendants allegedly caused Plaintiffs and the

Plaintiff Class to “relax their vigilance and deviate from their right of inquiry into the

facts,” which caused them to be “unaware of their claims, notwithstanding their exercise

of reasonable diligence, until Lancaster General refused in 2017 and 2018 to repay the

money by which it had been overpaid.” (Id. at ¶ 93.)

       According to Plaintiffs, Defendants submitted “massively inflated extraordinary

expense claims,” which unjustly enriched Lancaster General by about $9 million for Fiscal

Years 2010 through 2012. (Id. at ¶ 41.) As early as 2008, Plaintiffs allege John Doe 1, an

employee at Lancaster General, “developed a plan whereby the hospital would pad the

claims it submitted to the Commonwealth through the PHC4 Internet portal and thereby

secure for Lancaster General more than its lawful funding under the EE Program.” (Id. at

¶ 43.) More specifically, “John Doe 1 instructed John Doe 2—another Lancaster General

employee—to prepare and submit through the PHC4 portal materials purporting to show

that, during Fiscal Year 2008, Lancaster General Hospital was entitled to $2.8 million

under the EE Program.” (Id.) And Plaintiffs allege more specifically, “John Doe 1 and

John Doe 2 knew that the Fiscal Year 2008 submissions were false, and each transmission

of information over the Internet through the PHC4 portal for Fiscal Year 2008 constituted

a separate act of wire fraud.” (Id.)




                                             5
        Plaintiffs maintain that John Doe 1 and John Doe 2 engaged in a years-long practice

of submitting invalid and overinflated EE Program claims to the Commonwealth. (Id. at ¶

53.) From Fiscal Years 2010 through 2012, Lancaster General Hospital submitted a total

of 596 claims. According to Plaintiffs, 456 of those claims were rejected as invalid by the

Auditor General. (Id. at ¶ 54.) “The circumstances surrounding Lancaster General’s EE

Program reimbursement requests make plain that John Doe 1 and John Doe 2 knew that

they were making false representations.” (Id. at ¶ 55.) Specifically, the Plaintiffs also

allege the “aim of this scheme was to defraud the Department, the Auditor General, the

PHC4, the citizens of Pennsylvania, and Plaintiffs and the Plaintiff Class—i.e., the dozens

of law-abiding hospitals that provide care to Pennsylvania’s neediest citizens.” (Id. at ¶

56.)

II.     STANDARD OF REVIEW

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A claim satisfies the plausibility standard when the facts alleged “allow[] the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Burtch v.

Millberg Factors, Inc., 662 F.3d 212, 220-21 (3d Cir. 2011) (citing Iqbal, 556 U.S. at 678).

While the plausibility standard is not “akin to a ‘probability requirement,’” there

nevertheless must be more than a “sheer possibility that a defendant has acted unlawfully.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). “Where a complaint pleads facts

that are ‘merely consistent with’ a defendant's liability, it ‘stops short of the line between




                                               6
possibility and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at

557).

        The Court of Appeals requires us to apply a three-step analysis under a 12(b)(6)

motion: (1) “it must ‘tak[e] note of the elements [the] plaintiff must plead to state a claim;’”

(2) “it should identify allegations that, ‘because they are no more than conclusions, are not

entitled to the assumption of truth;’” and, (3) “[w]hen there are well-pleaded factual

allegations, [the] court should assume their veracity and then determine whether they

plausibly give rise to an entitlement for relief.” Connelly v. Lane Construction Corp., 809

F.3d 780, 787 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at 675, 679); see also Burtch, 662

F.3d at 221; Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011); Santiago v. Warminster

Township, 629 F.3d 121, 130 (3d Cir. 2010).

        In our analysis of a motion to dismiss, the Court of Appeals allows us to also

consider documents “attached to or submitted with the complaint, and any ‘matters

incorporated by reference or integral to the claim, items subject to judicial notice, matters

of public record, orders, [and] items appearing in the record of the case.’” Buck v. Hampton

Tp. School Dist., 452 F.3d 256, 260 (3d Cir. 2006) (quoting 5B Charles A. Wright & Arthur

R. Miller, Federal Practice & Procedure § 1357 (3d ed. 2004)).

III.    ANALYSIS

        The Racketeer Influenced and Corrupt Organizations Act (“RICO”) prohibits

certain conduct involving a “pattern of racketeering activity.” 18 U.S.C. § 1962. The

statute requires proof of the existence of a RICO enterprise and defendants engaging in a

pattern of racketeering activity known as “predicate acts.” Gates v. Ernst & Young, 1994

WL 444709, at *1 (E.D. Pa. 1994). Although Title 18 of the U.S. Code does not typically




                                               7
provide for a private right of action, one of RICO’s enforcement mechanisms grants a

private right of action to “[a]ny person injured in his business or property by reason of a

violation” of RICO’s substantive restrictions under 18 U.S.C. § 1964(c). 2 Anza v. Ideal

Steel Supply Corp., 547 U.S. 451, 453 (2006). A private right of action under § 1964(c)

exists “if the alleged RICO violation was the proximate cause of the plaintiff injury.” Anza,

547 U.S. at 453 (citing Holmes v. Securities Investor Protection Corporation, 503 U.S.

258, 268 (1992).

         As Defendants contend that Plaintiffs lack standing because the alleged RICO

violation was not the proximate cause of the injury, we must determine whether

Defendants’ conduct was a proximate of Plaintiffs’ injury. As explained below, because

Defendants’ conduct did not lead directly to Plaintiffs’ injuries, no proximate cause exists,

and Plaintiffs have no standing under civil RICO.

              A. Civil RICO Standing Under 18 U.S.C. § 1962

         Under 18 U.S.C. § 1962(c), a civil cause of action exists for persons injured “by

reason of” a defendant’s RICO violation. Anza, 547 U.S. at 456 (citing Holmes, 503 U.S.

at 265-66). An injury “by reason of” a RICO violation requires the plaintiff show “that a

RICO predicate offense ‘not only was a ‘but for’ cause of his injury, but was the proximate

cause as well.’” Hemi Group, LLC v. City of New York, N.Y., 559 U.S. 1, 9 (2010) (citing

Holmes, 503 U.S. at 268). Proximate cause requires “some direct relation between the

injury asserted and the injurious conduct alleged”; a link that is “too remote,” “purely



2
  “The Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. § 1961 et seq., makes it
unlawful ‘to ... invest’ in an enterprise income derived from a pattern of racketeering activity, § 1962(a), ‘to
acquire or maintain’ an interest in an enterprise through a pattern of racketeering activity, § 1962(b), ‘to
conduct or participate ... in the conduct’ of an enterprise through a pattern of racketeering activity, § 1962(c),
or ‘to conspire’ to violate any of those provisions, § 1962(d).” RJR Nabisco, Inc. v. European Community,
136 S.Ct. 2090, 2112 (2016).


                                                        8
contingent,” or “indirect” is insufficient to establish proximate cause. Id. at 9. Specifically,

a direct causal connection between the predicate wrong and the harm is required to show

proximate cause under civil RICO. And while the concepts of direct relationship and

foreseeability are “two of the ‘many shapes [proximate cause] took at common law’ . . .

[the Supreme Court’s] precedents make clear that in the RICO context, the focus is on the

directness of the relationship between the conduct and harm.” Hemi Group, LLC, 559 U.S.

at 12.

         Section 1964(c), modeled after the civil-action provision of the federal antitrust

laws, specifically § 4 of the Clayton Act, requires some direct relationship between the

injury asserted and injurious conduct alleged. As the Supreme Court stated, “[t]he general

tendency of the law, in regard to damages at least, is not to go beyond the first step.”

Holmes, 503 U.S. at 271 (citing Associated General Contractors of California, Inc. v.

California State Council of Carpenters, 459 U.S. 519, 533 (1983)). And this “general

tendency,” confirmed in a line of Supreme Court cases, “applies with full force to

proximate cause inquiries under RICO.” Hemi Group, LLC, 559 U.S. at 10; see also

Holmes, 503 U.S. at 271; Bridge v. Phoenix Bond & Indemnity Co., 553 U.S. 639, 657-59

(2008); Anza, 547 U.S. 451, 460-61. Requiring some direct relationship between the injury

asserted and injurious conduct alleged serves RICO’s remedial purpose because

“[a]llowing suits by those injured only indirectly would open the door to ‘massive and

complex damages litigation[, which would] not only burde[n] the courts, but [would] also

undermin[e] the effectiveness of treble-damages suits.’” Holmes, 503 U.S. at 274 (citing

Associated General Contractors, 459 U.S. at 545). This requirement of a direct causal

relation, as explained in Holmes, serves vital considerations of judicial administrability and




                                               9
convenience. Id. at 268-69. Specifically, the Court stated in Holmes: (1) a less direct injury

makes it more difficult to ascertain the “amount of a plaintiff’s damages attributable to the

violation, as distinct from other, independent, factors”; (2) recognizing indirect claims

would force courts to adopt complicated rules “apportioning damages among plaintiffs

removed at different levels of injury from the violative acts, to obviate the risk of multiple

recoveries”; and (3) directly injured plaintiffs can generally be counted on to “vindicate the

law as private attorneys general, without any of the problems attendant upon suits by

plaintiffs injured more remotely.” Id. at 269 (citing Associated General Contractors, 459

U.S. at 542-44; Blue Shield of Virginia v. McCready, 457 U.S. 465, 473–475 (1982);

Hawaii v. Standard Oil Co. of Cal., 405 U.S. 251, 264 (1972); Associated General

Contractors, 459 U.S. at 541-42).

       As case law reveals, civil RICO’s direct relationship requirement necessitates

dismissal—even at the pleading stage—where substantial intervening factors attenuate the

causal connection between a defendant’s conduct and a plaintiff’s injury. First, in Holmes

v. Securities Investor Protection Corporation, the Supreme Court concluded that a plaintiff

may sue under § 1964(c) “only if the alleged RICO violation was the proximate cause of

the plaintiff’s injury.” Holmes, 503 U.S. at 268. That is, the statute provides a civil cause

of action to persons injured “by reason of” a defendant’s RICO violation. Id. at 266. In

Holmes, the Securities Investor Protection Corporation (“SIPC”)—a private corporation

with a duty to reimburse customers of registered broker-dealers—filed a civil RICO claim

after it became unable to meet its financial obligations. Id. at 262. SIPC claimed the

petitioner conspired to manipulate stock prices, and when the stock prices plummeted, two

broker dealers were forced to liquidate, triggering SIPC’s advance of “nearly $13 million




                                             10
to cover their customers’ claims.” Id. at 263. SIPC sued alleging the petitioner participated

in the conduct of an enterprise’s affairs through a pattern of racketeering activity in

violation of § 1962(c). Id. Applying the common-law foundations of proximate cause, the

Court concluded that even if SIPC could stand in the shoes of non-purchasing and

aggrieved customers, the RICO claims could not satisfy the directness requirement as “the

link [was] too remote between the stock manipulation alleged and the customers' harm,

being purely contingent on the harm suffered by the broker-dealers.” Id. at 271. By

concluding that the conspirators’ conduct did not proximately cause the non-purchasing

customers’ injury because the conduct directly causing the harm was distinct from the

conduct giving rise to the fraud, the Court refused to go “beyond the first step” for RICO

liability.

        Second, in Anza v. Ideal Steel Supply Corp., the Supreme Court concluded that

petitioner’s § 1962(c) claim did not satisfy the proximate cause requirement because the

alleged violation did not lead to the petitioner’s injury. Anza, 547 U.S. at 461. In Anza,

Ideal Steel Supply (“Ideal”) alleged RICO violations against its competitor, National Steel

Supply (“National”)—owned by the petitioner’s Joseph and Vincent Anza—claiming

National “adopted a practice of failing to charge the requisite New York sales tax to cash-

paying customers, even when conducting transactions that were not exempt from sales tax

under state law.” Id. at 454. This, according to Ideal, allowed National to undercut Ideal’s

prices because the lower prices offered by National allowed it to attract customers at Ideal’s

expense which gave National a competitive advantage over Ideal. Id. at 458. Based on

this theory, the Court determined that the direct victim was the State of New York—not

Ideal—as National defrauded the State which lost the tax revenue as a result. Id. (emphasis




                                             11
added). The Court stated, “[t]he cause of Ideal's asserted harms, however, is a set of actions

(offering lower prices) entirely distinct from the alleged RICO violation (defrauding the

State).” Id. Incorporating the “fundamental concerns expressed in Holmes,” the Court

looked to the “speculative nature of the proceedings” if Ideal were permitted to maintain

its claim. The Court also reasoned that the State of New York was the better situated

plaintiff as it “can be expected to pursue appropriate remedies.” Id. at 459-60.

       Third, in Hemi Group, LLC v. City of New York, N.Y., the Supreme Court found

that no RICO claim existed because the injuries suffered were not caused directly by the

alleged fraud and were therefore not caused “by reason of” a RICO violation. Hemi Group,

LLC, 559 U.S. at 18. In Hemi Group, LLC, the City of New York filed a RICO claim

against an out-of-state vendor of cigarettes—Hemi Group—alleging Hemi failed to file

customer information with the state as required by federal law for out-of-state vendors

which caused the City of New York “to lose tens of millions of dollars in unrecovered

cigarette taxes.” Id. at 4. Though the City of New York taxes the possession of cigarettes,

neither state nor city law requires Hemi to “charge, collect, or remit the tax”; instead,

federal law requires out-of-state vendors to submit customer information to States where

its cigarettes are shipped. Id. While recovering this information is challenging—given the

customers’ reluctance to pay taxes on cigarettes—the City may recover the back taxes

through the Jenkins Act. The Jenkins Act requires out-of-state cigarette vendors to register

and file a report with state tobacco tax administrators identifying the name, address, and

quantity of cigarettes purchased by state residents. Id. at 5. New York State and the City

agreed to “cooperate fully with each other and keep each other fully and promptly informed

with reference to any person or transaction subject to both State and City cigarette taxes.”




                                             12
The State, according to the City, would then forward Jenkins Act information to the City

to help track down purchasers who do not pay their taxes. Id. at 5-6. Hemi Group, an out-

of-state company that sold cigarettes online, “[did] not file Jenkins Act information with

the State,” which the City argued “costs it ‘tens if not hundreds of millions of dollars a year

in cigarette excise tax revenue.’” Id. at 6. And so, given Hemi’s failure to file Jenkins Act

information with the state, the City sued Hemi Group alleging RICO violations. Id.

(emphasis added). Following Holmes and its progeny, the Supreme Court in Hemi Group,

LLC refused to go beyond the first step of proximate cause and required a direct

relationship between the conduct and harm to establish RICO liability. Id. at 11. The Court

stated:

          The City's causal theory is far more attenuated than the one we rejected in
          Holmes. According to the City, Hemi committed fraud by selling cigarettes
          to city residents and failing to submit the required customer information to
          the State. Without the reports from Hemi, the State could not pass on the
          information to the City, even if it had been so inclined. Some of the
          customers legally obligated to pay the cigarette tax to the City failed to do
          so. Because the City did not receive the customer information, the City
          could not determine which customers had failed to pay the tax. The City
          thus could not pursue those customers for payment. The City thereby was
          injured in the amount of the portion of back taxes that were never collected.

Id. at 9. The Court found that the conduct directly responsible for the City’s injury was the

customers’ failure to pay their taxes and the conduct creating the alleged fraud was Hemi’s

failure to submit Jenkins Act reports. Id. at 11. And so, the conduct directly causing the

harm was distinct from the conduct giving rise to the fraud. Id. The Court, distinguishing

Hemi Group, LLC from Anza, stated that the City’s theory of liability rested on “not just

separate actions, but separate actions carried out by separate parties.” Specifically, the

Court concluded, “Hemi's obligation was to file the Jenkins Act reports with the State, not

the City, and the City's harm was directly caused by the customers, not Hemi. We have



                                               13
never before stretched the causal chain of a RICO violation so far, and we decline to do so

today.” Id. (emphasis added).

       And finally, in Bridge v. Phoenix Bond & Indem. Co., the Supreme Court

reaffirmed that there must be a direct relationship between the defendant’s alleged conduct

and the plaintiff’s injury. Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639 (2008).

Bridge involved competing bidders at a county tax-lien auction where the involved

“percentage penalties the property owner [would] pay the winning bidder in order to clear

the lien,” and the bidder willing to accept the lowest penalty typically won the auction. Id.

at 642. As the lowest percentage was usually 0%, the liens were allocated “on a rotational

basis” to ensure the liens were apportioned fairly among 0% bidders. Id. at 643. But this

created a perverse incentive where bidders, in addition to bidding themselves, sent agents

to bid on their behalf to obtain a disproportionate share of the liens. Id.

       To prevent this, the county created the “Single, Simultaneous Bidder Rule” which

required each “‘tax buying entity’ to submit bids in its own name and prohibits it from

using ‘apparent agents, employees, or related entities’ to submit simultaneous bids for the

same parcel.” Id. A losing bidder brought a RICO claim alleging the winning bidder

violated the “Single, Simultaneous Bidder Rule” by colluding with other firms to bid on

the same properties at 0%, “allowing them to acquire a greater number of liens than would

have been granted to a single bidder alone,” and then purchase the liens and transfer the

certificates of purchase to the eventual winning bidder. Id. at 644. The Court concluded

that the losing bidder’s claim satisfied RICO’s causation requirement because “there are

no independent factors that account for respondents’ injury, there is no risk of duplicative

recoveries by plaintiffs removed at different levels of injury from the violation, and no




                                             14
more immediate victim is better situated to sue.” Id. at 658. As the Court in Hemi Group,

LLC would explain: “the plaintiff's theory of causation in Bridge was “straightforward”:

because of the zero-sum nature of the auction, and because the county awarded bids on a

rotational basis, each time a fraud-induced bid was awarded, a particular legitimate bidder

was necessarily passed over.” Hemi Group, LLC, 559 U.S. at 14. As such, the defendants’

actions were found to have directly caused the plaintiffs’ injuries and the losing bidders

had standing to pursue a civil RICO claim in federal court.

           B. Plaintiffs Fail to Plead Proximate Cause Under Civil RICO.

       Plaintiffs are unable to satisfy civil RICO’s pleading requirement because the

events pleaded do not allege a direct relationship between Defendants’ conduct and

Plaintiffs’ injuries. Plaintiff’s theory of causation here, unlike Bridge, is anything but

straightforward. As Defendants correctly argue, Plaintiffs’ alleged injuries occurred when

DHS changed its policy to discontinue the claw-back and redistribution procedure, not

when Defendants allegedly committed the violative acts. (ECF Docket No. 2, at 28.)

       As addressed above, the Pennsylvania General Assembly enacted the Tobacco

Settlement Act (“the Act”) to allocate funds received from the settlement agreement with

some of the nation’s largest cigarette manufacturers. (ECF Docket No. 1, ¶¶ 24-25.) Under

the Act, “Pennsylvanians decided to allocate the Commonwealth’s Tobacco Settlement

Fund to hospitals that provide charity care.” (Id. at ¶ 25.) To properly disburse these funds,

two programs were created: 1) the Hospital Uncompensated Care Program (“the UC

Program”); and 2) the Hospital Extraordinary Expenses Program (“the EE Program”). (Id.

at ¶ 26.) The EE Program reimbursed hospitals for “extraordinary expenses” incurred

when treating patients without health insurance. (Id. at ¶ 28.) Specifically, the Act




                                             15
distributed payments to participating hospitals equaling the lesser of: “(1) the hospital’s

extraordinary expenses or (2) the prorated amount of each hospital’s percentage of

extraordinary expense costs as compared to all eligible hospitals’ extraordinary expense

costs, as applied to the total funds available in the Hospital Extraordinary Expense Program

for the fiscal year.” (Id. at ¶ 29.) Submitting extraordinary expenses required the hospitals

request relief through an Internet Portal to the Pennsylvania Health Care Cost Containment

Council (“the PHC4” or “the Council”). (Id. at ¶ 30.) Though the claims were submitted

on a quarterly basis, hospitals could adjust the claim for accuracy “about 18 months after

their final quarterly submission for a given fiscal year.” (Id.)

       Importantly, the EE Program is managed by the Pennsylvania Department of

Human Services, formerly the Department of Public Welfare, and by the Pennsylvania

Auditor General. (Id. at ¶ 32.) The Department was responsible for the administration of

the EE Program, collecting data necessary to administer the EE Program—including but

not limited to data from the Council, and the authority to contact relevant data sources if

data was missing or if there were a need to obtain any other necessary information.

Following a hospital’s EE Program claim, the Department would allocate funds under the

EE Program which was then reviewed by the Auditor General to determine the accuracy

of the allocations. (Id.) If the Auditor General’s report determined allocations were

inaccurate, the Department would claw back and redistribute funds that were incorrectly

overpaid. (Id.)

       From Fiscal Year 2010 to Fiscal Year 2012, each hospital received a pro-rata share

of the total fund as the EE Program was “oversubscribed.” (Id. at ¶ 71.) During this time

and based on the Auditor General’s report reviewing the accuracy of claims, the




                                             16
Department would claw back the overpayments and reallocate the money to the underpaid

hospitals. (Id. at ¶ 83.) The Auditor General typically conducted a review of the claims

several years after the funds were distributed to the requesting hospital. (Id. at ¶ 84.) So,

repayments for the 2008 Fiscal Year were not “clawed back” by the Department until

January 2011; and the repayments for the 2009 Fiscal Year were not “clawed back” until

June 2012. (Id.) Each year Plaintiffs were unaware of the status of all underpayments and

overpayments until the Auditor General’s audit report for a specific Fiscal Year. (Id.) And

so, Plaintiffs were unaware the Department would not claw back the overpayments for the

Fiscal Years 2010 to 2012 until the Auditor General’s report on May 23, 2014, when the

Department changed its policy and would no longer “require hospitals that had been

overpaid during Fiscal Years 2010 to 2012 to pay back their overpayments for reallocation

to hospitals that had been underpaid.” (Id.) And, “the Department did not definitively

decide that it would not require such reallocations until sometime in 2016.” (Id.)

       According to Plaintiffs, Defendants John Doe 1 and John Doe 2 “massively inflated

extraordinary expense claims” to the detriment of other hospitals that entered accurate

extraordinary expense claims, which allowed Defendants to receive an unjustly high

proportion of EE program funds. (Id. at ¶¶ 35, 41.) Specifically, Plaintiffs allege

Defendants submitted a total of 596 claims under the EE Program from Fiscal Year 2010

through Fiscal Year 2012. (Id. at ¶ 54.) According to Plaintiffs, 456 claims were rejected

as invalid by the Auditor General. (Id.) The goal of the scheme, Plaintiffs contend, was to

defraud the Department, the Auditor General, the PHC4, the citizens of Pennsylvania, and

“the dozens of law-abiding hospitals that provide care to Pennsylvania’s neediest citizens.”

(Id. at ¶ 56.) Defendants benefited from this alleged fraud from Fiscal Year 2010 through




                                             17
2012 because they were paid about $12.4 million when they should have been paid only

about $3.6 million. (Id. at ¶ 57.)

       Like in Holmes and the subsequent cases, Plaintiffs are unable to show a direct

causal connection between the predicate wrong and the harm suffered as there are multiple

intervening acts attenuating the link between Plaintiffs’ alleged injury and Defendants’

alleged injurious conduct. While Plaintiffs may allege the predicate RICO offenses were

the “but for” cause of injury, Plaintiffs fail to show that the RICO predicate offenses were

the “proximate cause” of injury as the link between the injury asserted and injurious

conduct alleged is too remote and indirect. First, each hospital may submit extraordinary

expense claims for charity services offered. Once a claim is submitted, the Department—

which oversees the EE Program—determines the reimbursement amount for each hospital.

Then following the disbursement of funds, the Auditor General—several years later—

conducts an audit on the accuracy of claims and issues a report to the Department detailing

which hospitals were incorrectly underpaid or overpaid. And finally using the Auditor

General’s report, the Department would claw back and redistribute funds that were

incorrectly overpaid to hospitals. But, in 2014, the Department discontinued this practice

and no longer required hospitals to return the overpaid money. Participating hospitals were

ostensibly permitted to keep the funds disbursed by the Department for those given years.

       These facts alone create a link that is far too remote from the alleged injurious harm

suffered by Plaintiffs. Like Anza, where the alleged violation had not “led directly to the

plaintiff’s injuries,” Plaintiffs here fail to meet RICO’s requirement of a direct causal

connection between the predicate offenses (mail and wire fraud) and the alleged harm.

Defendants John Doe 1 and John Doe 2’s alleged violations did not lead directly to




                                            18
Plaintiffs’ injuries. And like Hemi Group LLC, where the conduct directly responsible for

the City’s harm was the customer’s failure to pay their taxes and the conduct constituting

the alleged fraud was Hemi’s failure to file Jenkins Act reports, here, the conduct directly

responsible for Plaintiffs’ harm was the Department’s decision to discontinue its claw back

and redistribution process, and the conduct constituting the alleged fraud was John Doe 1

and John Doe 2 allegedly submitting overinflated claims. As argued by Defendants, “there

is no direct causation because DHS was an intermediary between the parties and exercised

discretion in the distribution of [the settlement] funds.” (ECF Docket No. 20, at 28.)

Because Plaintiffs theory of causation requires us to “go beyond the first step” breaking

the causal chain under RICO, Plaintiffs cannot meet RICO’s direct relationship

requirement and lack standing to bring RICO claims against Defendants.

       Besides, policy considerations also weigh against extending the causal link required

in this case as the Department is the “better situated plaintiff” that can “generally be

counted on to vindicate the law as private attorneys general, without any of the problems

attendant upon suits by plaintiffs injured remotely.” Anza, 547 U.S. at 460 (citing Holmes,

503 U.S. at 269-70). Here, the Department is the one most directly harmed by Defendants’

alleged RICO activities and could have, as argued by Defendants, “assess[ed]

administrative penalties [against Lancaster General] for submitting overinflated claims.”

(ECF Docket No. 20, at 30) (citing 35 P.S. § 5701.1108.) The Department refused to assess

any penalties against Defendants even after Defendants allegedly overinflated the claims

made to the Department. (Id. at 30.)

       Plaintiffs also reference the Auditor General’s reports to show that the damages

attributable to the RICO violations are already calculated. Although the Auditor General




                                            19
reviewed the accuracy of the allocations which allowed the Department “during some past

fiscal years” to claw back and redistribute funds that were allegedly incorrectly overpaid

to Defendants, the Department determined in 2014 that the Auditor General’s report

contained numerous errors as the Auditor General improperly considered claim and

expense data that was not submitted to the PHC4 website. (Id. at 9.) Specifically, the

Department stated:

       [DHS] disagrees with the payment discrepancies identified by the AG. The
       AG used certain information in their review that was not available to [DHS]
       at the time the extraordinary expense eligibility and payment amounts were
       calculated. In fact, the information used by the AG included claims that had
       not even been submitted by hospitals for consideration as an extraordinary
       expense claim at the time [DHS] calculated these payments.

(Id. at 9-10) (citing AG’s Exhibit A Report at 28) (emphasis added). Even though the

Auditor General reviewed the accuracy of the claims, the Department took issue with the

way the Auditor General reviewed the claims. Given this discrepancy, we would be

required to adopt complicated rules apportioning damages among Plaintiffs removed at

different levels of injury from the alleged violative acts. Merely reviewing the Auditor

General’s report—used during some past fiscal years—would create confusion when

tasked with apportioning damages between the direct and indirect Plaintiffs in this case.

       Therefore, because there is no direct causal connection between the Defendants’

predicate wrong and Plaintiffs’ harm, and given the speculative nature of the proceedings

regarding calculation of damages for the indirect injuries suffered, we conclude that

Plaintiffs lack standing to raise a civil RICO claim against Defendants in federal court.




                                            20
           C. We Decline to Exercise Supplemental Jurisdiction Over Remaining State
              Law Claims.

       Under 28 U.S.C. § 1331, district courts shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States. 28 U.S.C. §

1331. And unless otherwise provided in 28 U.S.C. § 1367(b) and (c), or expressly provided

otherwise by Federal statute, district courts shall “have supplemental jurisdiction over all

other claims that are so related to claims in the action within such original jurisdiction that

they form part of the same case or controversy under Article III of the United States

Constitution.”     28 U.S.C. § 1367.     But district courts may decline to exercise this

supplemental jurisdiction over a claim under 28 U.S.C. § 1367(a) if “the district court has

dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

Specifically, “federal courts shall exercise supplemental jurisdiction over pendent claims

arising out of the same case or controversy and may decline to exercise jurisdiction if all

federal claims are dismissed.” Trans Penn Wax Corp. v. McCandless, 50 F.3d 217, 225

n.6 (3d Cir. 1995) (quoting Growth Horizons, Inc. v. Delaware County, Pa., 983 F.2d 1277

(3d Cir. 1993)).

       As the Supreme Court explained in United Mine Workers of America v. Gibbs, “if

the federal claims are dismissed before trial, even though not insubstantial in a

jurisdictional sense, the state claims should be dismissed as well.” United Mine Workers

of America v. Gibbs, 383 U.S. 715, 726-27 (1966). The district court’s decision to exercise

jurisdiction over supplemental state law claims is discretionary despite its subject-matter

jurisdiction over the state law claims. In deciding whether to exercise supplemental

jurisdiction, courts should “take into account generally accepted principles of ‘judicial




                                              21
economy, convenience, and fairness to the litigants.” Fralin v. County of Bucks, 296

F.Supp.2d 609, 617 (E.D. Pa. 2003) (quoting Growth Horizons, 983 F.2d at 1284).

        Because we determined Plaintiffs do not have standing to sue under federal RICO

statutes, and given the absence of a direct relationship between Defendants’ alleged

conduct and Plaintiffs’ injury, we decline to exercise supplemental jurisdiction over

Plaintiffs pendent state law claims. While we have the right to exercise jurisdiction over

Plaintiffs’ state claims, we decline to do so based on the generally accepted principles of

fairness, judicial economy, and convenience. Given the stage of these proceedings and

lack of prejudice to Plaintiffs, the remaining state law claims are better situated in state

court. Plaintiffs may refile the state law claims in the appropriate state court. 3

IV.     CONCLUSION

        In the accompanying order, we grant Defendants’ Motion to Dismiss in part as

Plaintiffs fail to plead a plausible right to relief under federal civil RICO. Because

Plaintiffs fail to show a direct causal connection between the predicate wrong and the harm,

Plaintiffs have no federal RICO claim. As the RICO claims against Defendants are

dismissed, we also decline to exercise supplemental jurisdiction over Plaintiffs’ pendent

state law claims. Accordingly, the case is dismissed without prejudice and Plaintiffs may

refile in the appropriate state court.




3
 The Commonwealth of Pennsylvania provides analogous civil remedies under state law, including
“making due provision for the rights of innocent persons. . .” 18 PA. CONS. STAT. § 911(d)(ii).


                                                 22
